                 Case 3:20-cv-05256-RAJ Document 17 Filed 07/29/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     JASON S. REEVE,
 8
                                Plaintiff,             Case No. C20-5256 RAJ
 9
            v.                                         ORDER GRANTING IN PART
10                                                     DEFENDANT’S MOTION FOR
                                                       EXTENSION OF TIME TO FILE
11 COMMISSIONER OF SOCIAL                              ANSWER
     SECURITY,
12
                                Defendant.
13
            This matter is before the Court on the Commissioner’s motion for a third 28-day
14
     extension of time to file the answer/administrative record, based on delays in obtaining
15 hearing transcripts due to office shutdowns during the COVID-19 pandemic. Dkt. 13.

16 The Commissioner’s motion and accompanying declarations aver the agency has created
     a new procedure to obtain hearing transcripts while working remotely, which is currently
17
     operating at “half of normal productivity and with a significant backlog.” Dkt. 13 at 3;
18
     Dkt. 14-1 at 4.
19          Plaintiff requests this Court order the Commissioner to file the
20 answer/administrative record within 14 days or, if unavailable, file any available portion

21 of the record along with an accounting of when the complete record will likely be
     available. Dkt. 15.
22
            The Court agrees with Plaintiff that the Commissioner should provide more
23
     information to justify any further extensions. However, the Court disagrees the



     ORDER GRANTING IN PART DEFENDANT’S MOTION FOR
     EXTENSION OF TIME TO FILE ANSWER - 1
              Case 3:20-cv-05256-RAJ Document 17 Filed 07/29/20 Page 2 of 2




 1 Commissioner should file a partial record if available. Filing of the

 2 answer/administrative record triggers issuance of a scheduling order with briefing
     deadlines, which is counterproductive when the record is incomplete.
 3
            Accordingly, it is hereby ORDERED that the Commissioner shall have up to and
 4
     including August 11, 2020, to file the answer/administrative record or, if unavailable, an
 5 explanation of the status of the record and an estimate of when it will become available.

 6
            DATED this 29th day of July, 2020.
 7

 8

 9                                                    A
10                                                    The Honorable Richard A. Jones
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING IN PART DEFENDANT’S MOTION FOR
     EXTENSION OF TIME TO FILE ANSWER - 2
